Citation Nr: 0825731	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for 
postoperative arthralgia joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1959 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for a left knee disability and assigned a 
noncompensable (0%) disability rating.  

The case was previously before the Board in June 2007, when 
it was remanded to afford the veteran a requested hearing.  
The veteran has failed to appear for two hearings scheduled 
before the Board and has failed to provide any good cause for 
his failure to appear.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative arthralgia 
joint disease of the left knee is manifested by:  flexion to 
110 degrees; extension to -2; and, complaints of pain and 
discomfort.  There is no objective evidence of ankylosis, 
subluxation, or instability.

2.  The veteran's left knee disability most nearly 
approximates removal of the semilunar cartilage, meniscus, 
which is symptomatic.

CONCLUSION OF LAW

The criteria for a 10 percent rating, and not in excess 
thereof, for postoperative arthralgia joint disease of the 
left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  However the issues on appeal are the 
result of the veteran challenging the initial disability 
ratings assigned for his service-connected disabilities.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

In the present case, the veteran submitted his claim for 
service connection in October 2001.  VA provided the notice 
required at that time in a letter dated December 2001.  The 
RO granted service connection for the left knee disability 
claimed by the veteran.  He disagreed with the disability 
rating assigned.  The veteran's claim for service connection 
was substantiated by the rating decision which granted 
service connection.  The veteran has not alleged that he has 
been prejudiced by the timing of the notice on how to 
establish higher disability ratings in this case.  Further, 
as noted above, the veteran's claim was substantiated when 
service connection was granted.  As a result, the section 
5103(a) notice had served its purpose and its application was 
no longer required.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006). 

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claims and VA examinations have been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions; service medical records and a VA examination 
report.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the veteran's claim for an increased disability rating for 
his service-connected left knee disability.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The appeal involves the initial disability rating assigned 
for the veteran's service-connected left knee disability; the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the evidence does not show 
that staged ratings are warranted.  

Service medical records reveal that the veteran was diagnosed 
with a Baker's (popliteal) cyst of the left knee which 
required excision in October 1962.  A second surgical 
excision was required in March 1963 because the cyst had 
extended into the joint space.  The veteran underwent an 
arthrotomy of the left knee and was found to have a markedly 
degenerated, cystic lateral meniscus, which was excised in 
toto.  In May 1963, separation examination of the veteran was 
conducted and clinical evaluation of the veteran's lower 
extremities was normal with only a 4 inch surgical scar noted 
on the left knee.  

The veteran filed his claim for service connection in October 
2001.  In March 2002 a VA Compensation and Pension 
examination of the veteran was conducted.  He reported 
complaints of left knee pain, weakness, stiffness, swelling, 
heat, redness, instability, giving way, and lack of 
endurance.  He denied locking or fatigability.  He also 
reported occasionally taking prescribed pain medication for 
his left knee pain.  The veteran did not require the use of 
crutches, brace, cane, or corrective shoes.  There was no 
evidence of dislocation or recurrent subluxation.  Physical 
examination of the left knee revealed a 10 centimeter lateral 
scar.  Stability of the knee was good, although the veteran 
did have a slight limp. There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
redness, heat, or tenderness of the left knee.  Slight 
abnormal movement with guarding of movement was noted.  Range 
of motion testing of the left knee revealed flexion to 110 
degree, with 140 degrees being normal, and extension to -2 
degrees, with 0 degrees being normal.  X-ray examination 
revealed no abnormalities.  The diagnosis was "postoperative 
arthralgia joint disease of the left knee with loss of 
function due to pain."  

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2002).

The evidence supports the assignment of a 10 percent 
disability rating under Diagnostic Code 5259 for the entire 
period of time covered by this appeal.  That Diagnostic Code 
contemplates removal of the semilunar cartilage, the 
meniscus, which is symptomatic.  The 10 percent disability 
rating is the only rating indicated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2007).  The evidence of record reveals 
that the veteran had a cystic meniscus which was removed 
during service.  Currently, he has some slight limitation of 
flexion of the left knee and subjective complaints of pain 
and discomfort.  This most nearly approximates a 10 percent 
rating under Diagnostic Code 5259.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent under any 
other Diagnostic Code.  Diagnostic Code 5260 contemplates 
limitation of flexion of the leg (knee).  This Diagnostic 
Code provides that when flexion is limited to 60 degrees a 
noncompensable (0%) disability rating is assignable.  A 10 
percent disability rating contemplates limitation of flexion 
to 45 degrees, with ratings of 20 and 30 percent provided for 
even greater limitation of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  The evidence of record reveals 
that the veteran has slight limitation of flexion of the left 
knee to 110 degrees.  However, this does not warrant the 
assignment of a compensable disability rating.  

The Board has considered rating the veteran's service-
connected left knee disability under other appropriated 
Diagnostic Codes.  Limitation of extension of the leg (knee) 
is rated under Diagnostic Code 5261.  This Diagnostic Code 
provides that when extension is limited to 5 degrees a 
noncompensable (0%) disability rating is assignable.  A 10 
percent disability rating contemplates limitation of 
extension to 10 degrees, with ratings up to 50 percent being 
provided for even greater limitations of extension.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  When considered 
under this Diagnostic Code the evidence does not support the 
assignment of a compensable disability rating.  

Diagnostic Code 5257 contemplates other impairment of the 
knee with recurrent subluxation or lateral instability. A 10 
percent rating contemplates slight impairment. A 20 percent 
rating contemplates moderate impairment while a 30 percent 
rating contemplates severe impairment. The 30 percent 
disability rating is the highest rating assignable under this 
Diagnostic Code. 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  However, the objective medical evidence of record 
does not reveal that the veteran has any subluxation or 
instability of the left knee.  

A disability rating of 20 percent may also be assigned for 
ankylosis of the knee, or dislocation of the semilunar 
cartilage with locking,  However, none of this is shown by 
the medical evidence of record.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258 (2007).  

The veteran does have a 10 centimeter surgical scar on his 
right knee.  However, there is no evidence which shows that 
the scar is unstable, painful, or limits the function of his 
left knee so a compensable disability rating for the scar is 
not warranted.  38 C.F.R. § 4.11, Diagnostic Codes 7803, 
7804, 7805 (2007).  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's left knee disability.  The evidence shows that the 
veteran had a Baker's cyst of the left knee during service.  
Treatment required two surgical excisions of the cyst because 
it had encroached on the knee joint.  He has a residual scar 
on the left knee which is well healed and non-painful.  He 
has slight limitation of flexion of the left knee to a 
noncompensable degree and subjective complaints of pain and 
discomfort.  There is no evidence of any functional 
impairment resulting from the cyst or inservice surgery.  The 
veteran has not presented any evidence of any treatment for 
the disorder since he separated from service over 4 decades 
ago.  Accordingly, a disability rating in excess of 10 
percent the service-connected left knee disability must be 
denied.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A 10 percent disability rating, and not in excess thereof, is 
granted for postoperative arthralgia joint disease of the 
left knee, pursuant to Diagnostic Code 5258, for the entire 
period of time covered by this appeal, subject to the law and 
regulations governing the payment of monetary awards.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


